Name: Decision No 4/94 of the EEC-EFTA Joint Committee on Common Transit of 8 December 1994 laying down transitional measures for the application of the Convention of 20 May 1987 on a common transit procedure
 Type: Decision
 Subject Matter: European construction;  organisation of transport;  tariff policy;  economic geography;  civil law
 Date Published: 1994-12-31

 Avis juridique important|21994D1231(22)Decision No 4/94 of the EEC-EFTA Joint Committee on Common Transit of 8 December 1994 laying down transitional measures for the application of the Convention of 20 May 1987 on a common transit procedure Official Journal L 371 , 31/12/1994 P. 0009 - 0009DECISION No 4/94 OF THE EEC-EFTA JOINT COMMITTEE ON COMMON TRANSIT of 8 December 1994 laying down transitional measures for the application of the Convention of 20 May 1987 on a common transit procedure (94/950/EC) THE JOINT COMMITTEE, Having regard to the Convention of 20 May 1987 on a common transit procedure (1), and in particular Article 15 (3) (e) thereof, Whereas it is necessary to adopt transitional measures on the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union, HAS DECIDED AS FOLLOWS: Article 1 With regard to carriages of goods between the European Community and the Republic of Austria, the Republic of Finland and the Kingdom of Sweden, or between those three countries, which commence before their respective accessions to the European Union, the provisions of the Convention shall continue to apply after the accessions of those countries. Article 2 All countries shall take the necessary measures to ensure that guarantees and the forms referred to in Annex IV (Comprehensive guarantee), Annex V (Guarantee for a single operation), Annex VI (Flat-rate guarantee) and Annex VII (Certificate of guarantee) of Appendix II of the Convention are adapted as a consequence of each accession to the European Union. The specimens of these forms in use on the date of entry into force of this Decision may continue to be used, subject to the necessary changes in wording, until stocks are exhausted but not beyond 31 December 1996. Article 3 This Decision shall enter into force on 1 January 1995. Done at Brussels, 8 December 1994. For the Joint Committee, The chairman Peter WILMOTT (1) OJ No L 226, 13. 8. 1987, p. 2.